Brevard, J.,
declared the resolution of the whole court, Wilds, J., absent. Husband and wife cannot join for the battery of both, The battery of the husband is a distinct cause of action, in which the wife has no interest which can survive to her, and in which she cannot join. The objection maybe taken advantage of by plea in abatement, by demurrer; or after verdict, by motion in arrest of judgment. See Theol. Dig. s. 10, c. 15. 1 Com. Dig. Abatement. G. 4. 2 Com. Dig. Baron and Feme, Y.
Judgment arrested.